Citation Nr: 1717776	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  09-15 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating higher than 30 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel

INTRODUCTION

The Veteran served honorably on active duty in the U.S. Marine Corps from June 1966 to September 1970.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  Jurisdiction resides with the RO in Atlanta, Georgia.

During the pendency of the appeal, a March 2009 rating decision granted an initial rating of 10 percent for PTSD from May 29, 2003 to June 10, 2008, and awarded a 30 percent rating on and after June 11, 2008.  

Thereafter, in September 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ), and a transcript of that proceeding is of record.  

In June 2013, the Board remanded the Veteran's increased rating claim for further evidentiary development.  An October 2013 rating decision granted an initial 30 percent rating for PTSD for the entirety of the appeal period.  As higher ratings remain throughout the appeal period, the issue of entitlement to an increased rating for PTSD remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1998).

In March 2014, the Board again remanded the Veteran's increased rating claim.  Also in that remand, the Board directed the RO to issue a statement of the case on the issues of entitlement to service connection for glaucoma and hypertension following the Veteran's July 2012 notice of disagreement to a May 2012 rating decision that denied those service connection claims.  A statement of the case on those issues was sent in December 2014, and the Veteran perfected a timely appeal and requested a hearing before a Veterans Law Judge.  Those issues will not be addressed in this decision in light of the Veteran's hearing request, and instead will be addressed by the Board at a future time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required. 
REMAND

Unfortunately, in this case remand is again required.  First, remand is necessary to fulfill VA's duty to assist the Veteran with the procurement of records, and to ensure compliance with the Board's prior remand directives.  VA's duty to assist requires undertaking reasonable efforts to assist claimants in obtaining evidence necessary to substantiate a claim, to include obtaining relevant treatment records.  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1)(2016).  Also, a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

Here, VA has not made sufficient reasonable efforts to obtain outstanding private treatment records relevant to the Veteran's claim.  In June 2013, this matter was remanded to obtain outstanding private treatment records from Dr. S.P.  The Veteran had submitted a VA Form 21-4142 (Authorization and Consent to Release Information to VA) for Dr. S. P., and indicated he received PTSD treatment at that clinic from January 2009 onward; however, VA has not yet attempted to obtain those records.  Following the June 2013 remand, the Veteran provided another VA Form 21-4142 dated in July 2013.  In response to VA's request for records, Dr. S. P. only provided a September 2012 statement summarizing the Veteran's treatment, but did not provide the actual requested treatment records.  

Thus, in March 2014 the Board remanded the matter to again request the outstanding treatment records from Dr. S.P.  Further review of the record shows that, following the March 2014 remand, VA sent the Veteran another VA 21-2142 in May 2015 to complete for release of treatment records from Dr. S.P.  In November 2015, the Veteran responded by stating he had already provided the information, and VA did not make any additional attempts to obtain the outstanding treatment records from Dr. S.P.  

However, VA Form 21-4142 specifically states that, if the authorization is not revoked, it will automatically end 180 days from the date that it is signed.  Significantly, the RO did not inform the Veteran of the automatic ending of his 2013 authorization and the need for a new/current authorization.  Accordingly, remand is again required to secure the identified, outstanding treatment records.  Also, on remand any outstanding VA treatment records must also be obtained.

Second, remand is required to obtain an adequate VA examination that complies with the Board's prior remand directives.  When VA undertakes to obtain an opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical examination is considered adequate "where it is based on consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'" Stefl v. Nicholson, 21 Vet.App. 120, 123 (2007).  

In March 2014 the Board remanded the matter to secure a VA examination to assess the current severity of the Veteran's PTSD in light of his statements regarding suicidal and homicidal ideations and statements as to social and occupational impairment.  The Board requested "any necessary retrospective opinions as to the severity of the Veteran's PTSD over the course of the appeal since May 29, 2003" and asked the examiner to assign a GAF score to reflect the severity of the Veteran's PTSD symptoms.  The Veteran was afforded another VA examination in November 2015; however that examination report failed to include enough details for the Board to rate adequately the disability.  For example, in the section regarding recent history since the prior examination, the examiner only included historic information already of record, and did not elicit testimony or otherwise report the Veteran's recent history regarding his PTSD symptoms and severity and how they impacted his social and occupational functioning.  Although the examiner indicated review of the Veteran's claims folder, the examiner did not comment on the Veteran's November 2013 statement regarding symptom severity, as highlighted in the Board's March 2014 remand, nor did the examiner provide a retrospective opinion or otherwise indicate a retrospective opinion was not necessary.  Further, the examiner failed to include a GAF score as requested in the prior remand, or enough information to assess otherwise the level of severity of the Veteran's symptoms.  Thus, the Veteran must be afforded another VA examination.  
Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Inform the Veteran of the need for a new/current VA 21-4142 (Authorization and Consent to Release Information to VA) for Dr. S.P.'s records, and after receipt of such a completed document from the Veteran, obtain all the records of treatment/examination from Dr. S.P. since January 2009.  All attempts to secure this evidence must be documented in the claims file, and all information procured pursuant to these actions must be associated with the file.  If, after making reasonable efforts to obtain the records they are not able to be secured, provide to the Veteran and his representative the required notice and opportunity to respond.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of his service-connected PTSD.  The claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished, and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must utilize the appropriate Disability Benefits Questionnaire.  The examiner must elicit a full and detailed report from the Veteran regarding his current PTSD symptoms, and review the Veteran's November 2013 statement.  The examiner should provide a retrospective opinion regarding the severity of the Veteran's PTSD during the course of the appeal if indicated, and should explain whether it is not indicated.  The examiner should provide a GAF score to indicate the severity of the Veteran's PTSD symptoms, or explain why a GAF is not appropriate.

4.  Then, readjudicate the claim for an initial evaluation higher than 30 percent for service-connected PTSD on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, or to report for a scheduled VA examination may impact the determination made. 38 C.F.R. § 3.655 (2016).  He is also advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be 




(CONTINUED ON NEXT PAGE)
afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

